NOTICE: This opinion is subject to motions for reargument under V.R.A.P. 40 as well as formal
revision before publication in the Vermont Reports. Readers are requested to notify the Reporter
of Decisions by email at: JUD.Reporter@vermont.gov or by mail at: Vermont Supreme Court, 109
State Street, Montpelier, Vermont 05609-0801, of any errors in order that corrections may be made
before this opinion goes to press.


                                          2021 VT 77

                                         No. 2020-274

Zachary Rose                                                  Supreme Court

                                                              On Appeal from
   v.                                                         Superior Court, Chittenden Unit,
                                                              Civil Division

Michael Touchette, Commissioner,                              March Term, 2021
Department of Corrections et al.


Helen M. Toor, J.


Matthew F. Valerio, Defender General, and Annie Manhardt, Prisoners’ Rights Office,
 Montpelier, for Plaintiff-Appellant.

Thomas J. Donovan, Jr., Attorney General, Montpelier, and Robert C. Menzel, Jr.,
 Assistant Attorney General, Waterbury, for Defendant-Appellee.


PRESENT: Reiber, C.J., Robinson, Eaton, Carroll and Cohen, JJ.


        ¶ 1.   REIBER, C.J.     Plaintiff Zachary Rose challenges the decision of the Vermont

Department of Corrections (DOC) to terminate him from treatment programming without a

hearing. He argues that his program termination constituted punishment under 28 V.S.A. § 851

and therefore required a hearing and due process under § 852. The superior court granted summary

judgment to DOC, concluding that the termination was not punishment and that plaintiff’s claim

was not reviewable under Vermont Rule of Civil Procedure 75. We conclude that DOC’s decision

is reviewable, but on this record, neither party is entitled to summary judgment. Accordingly, we

reverse and remand.
       ¶ 2.    The following facts are drawn from the statement of undisputed facts submitted by

plaintiff in connection with his motion for summary judgment.1 Plaintiff is currently an inmate

under the custody and control of DOC. In 2018, plaintiff enrolled in the Vermont Treatment

Program for Sexual Abusers at Northwest State Correctional Facility. Plaintiff must complete the

program to be eligible for release before the end of his maximum sentence. During a class session

in February 2019, when asked to commit to and follow through with something before the next

session, plaintiff turned to a classmate and whispered, “escape.” Plaintiff later explained that he

was only joking and had no intent to escape.

       ¶ 3.    A program staff member heard the comment and reported it to prison officials.

Northwest State Superintendent Greg Hale ordered that plaintiff be placed in administrative

segregation pending an investigation of the incident.        Plaintiff was served notice of an

administrative segregation hearing, but a few days later, he was returned to general population.

       ¶ 4.    Plaintiff then received a Notice of Corrective Action Plan and Removal. The notice

pointed to several program infractions, including being late to group, not completing practice

work, misusing group bathroom breaks, and expressing complaints in a non-constructive manner,

as well as the escape comment. Because of his “behavior and statements,” Northwest State

security officials determined that plaintiff posed a security risk. Consequently, he was unable to

access the facility’s programming units and was terminated from the program. The notice stated

that once plaintiff was no longer deemed a security risk, he could re-apply for the program. As a

result of his removal, plaintiff’s caseworker added six months to his projected release date.

Plaintiff never received a disciplinary report related to his escape comment.




       1
         DOC cross-moved for summary judgment but did not respond to plaintiff’s statement of
undisputed material facts. Accordingly, we consider plaintiff’s statement of facts undisputed for
purposes of the motion. See V.R.C.P. 56(e)(2).
                                               2
       ¶ 5.    Shortly thereafter, plaintiff received a program termination letter and was

transferred to the Northern State Correctional Facility, where he was placed in general population.

Upon intake at Northern State, plaintiff received a Conviction Violation Summary (CVS) score of

3 or “minimum.” This score is used to assign a custody level to inmates of minimum, medium, or

close. Vermont Department of Corrections Directive 371.04, Custody/Security Assignment in a

Correctional Facility [hereinafter Directive 371.04], https://doc.vermont.gov/sites/correct/files/

documents/policy/correctional/371.04-Security-and-Custody-Assignment.pdf [https://perma.cc/

L9BN-AWTV]. Plaintiff’s CVS score was based on his institutional behavior, including his risk

of escape. See id.

       ¶ 6.    Plaintiff submitted an informal complaint seeking to be allowed back into the

program. He contended that he had not been found guilty in the investigation following his escape

comment and that his placement in minimum security at Northern State showed that he was not

considered to pose a security threat. He then filed a formal grievance raising the same issue. The

investigating officer reviewed plaintiff’s security designation and recommended that his grievance

be denied because there was already a plan in place to review plaintiff’s designation one year from

the date on which he was deemed a security risk.

       ¶ 7.    Plaintiff appealed the decision to the facilities executive. He filed an additional

grievance about a week later, contending that being reviewed one year after his security

designation was excessive. Again, based on the one-year review plan, the investigating officer

recommended plaintiff’s grievance be denied. Plaintiff then appealed the decision to the DOC

Commissioner on July 12.

       ¶ 8.    The facilities executive denied plaintiff’s appeal, explaining that plaintiff was

removed for “not following multiple [program] expectations” and because of his “security

designation for mentioning escape,” noting that plaintiff’s “actions and comments impacted [his]

presence in that part of the institution.” Likewise, the Commissioner denied plaintiff’s appeal

                                                3
because plaintiff’s access to the program units was restricted “due to security concerns after

[plaintiff] had mentioned escape,” which was “a clear threat to the safety and security of the

institution.” The Commissioner encouraged plaintiff to return to the program when he became

eligible.

        ¶ 9.    Plaintiff filed this appeal for review of governmental action under Civil Rule 75 in

the superior court, contending that DOC’s decision to remove him from programming was

punishment for his escape comment and thus he was entitled to the statutory due process

protections under 28 V.S.A. §§ 851-853. Both parties moved for summary judgment.

        ¶ 10.   The superior court granted summary judgment to DOC. The court held that

plaintiff’s termination from the program did not constitute punishment within the meaning of 28

V.S.A. § 851. The court explained that to determine whether an action was punishment, this Court

adopted a test articulated by the United States Supreme Court. See Conway v. Cumming, 161 Vt.

113, 119, 636 A.2d 735, 738 (1993) (adopting test outlined in Bell v. Wolfish, 441 U.S. 520, 538-

39 (1979)). Looking to Conway, the court determined that this Court established two prerequisites

to the Bell punishment analysis: (1) the alleged punishment must implicate some liberty interest,

and (2) the punishment must involve something more than incarceration pursuant to the lawfully

imposed sentence. See id. The court reasoned that here, plaintiff failed to establish either

prerequisite. The court also distinguished plaintiff’s claim from another punishment case, Borden

v. Hofmann, because that case did not involve a programming decision. 2009 VT 30, 185 Vt. 486,

974 A.2d 1249. Instead, the court explained that programming decisions are left to DOC’s

discretion, and thus concluded that DOC’s decision to remove plaintiff from programming without

bringing a formal disciplinary proceeding was not an “extreme, arbitrary abuse of administrative

discretion” warranting Rule 75 review.

        ¶ 11.   On appeal, plaintiff argues the trial court incorrectly concluded that his claim was

not reviewable under Rule 75. He contends that Rule 75 review is appropriate because DOC failed

                                                 4
to comply with its legal duty to grant him a hearing and formal finding under 28 V.S.A. §§ 851-

853 before punishing him.       Further, plaintiff challenges the trial court’s application of the

constitutional due process “prerequisites” from Conway, arguing that the proper inquiry is limited

to the test set forth in Bell, 441 U.S. at 538-39. Under this test, plaintiff contends that DOC’s

decision constituted punishment because, in deeming him a security risk and terminating him from

the program, it intended to punish him for joking about escape.

       ¶ 12.   We review summary judgment decisions de novo, applying the same standard as

the trial court. In re Barrows, 2007 VT 9, ¶ 5, 181 Vt. 283, 917 A.2d 490. Summary judgment is

appropriate if the moving party demonstrates that there are no genuine issues of material fact and

that it is entitled to judgment as a matter of law. V.R.C.P. 56(a). “In applying this standard, we

regard as true all allegations of the nonmoving party supported by admissible evidence and give

the nonmoving party the benefit of all reasonable doubts and inferences.” King v. Gorczyk, 2003

VT 34, ¶ 7, 175 Vt. 220, 825 A.2d 16.

                                             I. Rule 75

       ¶ 13.   We begin by addressing whether jurisdiction exists under Rule 75. Rule 75

provides for review of “action or failure or refusal to act by an agency of the state or a political

subdivision thereof, including any department, board, commission, or officer, that is not

reviewable or appealable under Rule 74.” V.R.C.P. 75(a). Rule 75 does not explain which

decisions are reviewable but “provides a procedure applicable whenever county court review . . . is

available as a matter of general law by proceedings in the nature of certiorari, mandamus, or

prohibition.” Reporter’s Notes, V.R.C.P. 75. Mandamus review is available for allegedly arbitrary

abuses of discretion that “amount to a practical refusal to perform a ‘certain and clear’ legal duty.”

Inman v. Pallito, 2013 VT 94, ¶ 15, 195 Vt. 218, 87 A.3d 449.

       ¶ 14.   DOC contends that the court lacked jurisdiction to consider plaintiff’s claim

because programming decisions are not reviewable under Rule 75. See Inman, 2013 VT 94, ¶ 18

                                                  5
(holding that “DOC’s decision to terminate an inmate from [a] program is not a disciplinary action,

but instead a programming decision within its discretion” and therefore not reviewable under Rule

75); Rheaume v. Pallito, 2011 VT 72, ¶¶ 9-11, 190 Vt. 245, 30 A.3d 1263 (affirming that

programming decisions are not reviewable for mandamus under Rule 75).

       ¶ 15.   We disagree. Plaintiff did not seek review of DOC’s decision to remove him from

programming, but rather DOC’s decision not to grant him a statutorily required hearing before

doing so. Accordingly, this case is distinguishable from Rheaume and Inman, which involved

direct challenges to programming decisions. Here, plaintiff contends that the statute creates a clear

legal duty: before being punished, an incarcerated person is entitled to a fact-finding hearing, with

the right to notice of the charge, to confront the person bringing the charge, to testify, and to

question witnesses. 28 V.S.A. §§ 851-852.

       ¶ 16.   The availability of mandamus review in this case thus turns on whether DOC’s

decision was punishment within the meaning of § 851. If DOC’s action constituted punishment,

as plaintiff argues, then DOC had a clear legal duty to follow the statutory process under § 852.

Accordingly, plaintiff has established a colorable claim for Rule 75 review. The fact that plaintiff

may not prevail does not bar the Court from reviewing his claim. See Wool v. Off. of Pro Regul.,

2020 VT 44, ¶ 11, 212 Vt. 305, 236 A.3d 1250 (explaining that standing may exist even when

claim has no merit). Because review under Rule 75 is tethered to the merits of plaintiff’s claim,

the Court has jurisdiction under Rule 75 to consider the claim.

       ¶ 17.   We emphasize that our conclusion does not entitle every inmate to judicial review

simply because they are dissatisfied with a programming decision, even a program termination

decision. See infra, ¶ 29 (rejecting argument that all terminations are punishment). Absent

punitive intent, DOC has authority to administer treatment programs within its “broad discretion”

to “determine what mode of treatment best serves individual inmates.” Rheaume, 2011 VT 72,

¶ 11; see also 28 V.S.A. § 102(b)(2), (c)(3), (c)(8). But DOC’s contrary position would insulate

                                                 6
every programming decision from judicial review, no matter how clearly the facts indicate that the

decision was punitive. This would effectively carve out an exception to § 851 for programming

decisions where none appears in the plain language of the statute. See 28 V.S.A. § 851 (providing

that “[n]o inmate shall be punished except under the order of” supervising officer or designated

deputy, “nor shall any punishment be imposed” except in accordance with statute) (emphasis

added)). We cannot agree that DOC’s broad statutory authority to administer treatment programs

permits it to contravene the clear directive in § 851.

                                        II. 28 V.S.A. § 851

       ¶ 18.   We next turn to the merits of plaintiff’s claim. Plaintiff argues that the trial court

erred in applying the two “prerequisites” from Conway, and instead should only have used the Bell

framework in determining whether DOC’s program termination was punishment.                  He then

contends that DOC’s decision to terminate him from programming was intended to punish him for

making an escape joke and therefore constitutes punishment under § 851. We agree that the correct

inquiry under § 851 is the Bell test. Under that framework, however, we cannot conclude that

either party is entitled to summary judgment. We discuss each issue in turn.

                                       A. Legal Framework

       ¶ 19.   Section 851 provides that “[n]o inmate shall be punished except under the order of

the [supervising officer of each facility] or of a deputy designated by him or her for that purpose,

nor shall any punishment be imposed otherwise than in accordance with the provisions of this

subchapter.” 28 V.S.A. § 851. Section 852 requires the committee or hearing officer handling a

disciplinary case to conduct a fact-finding hearing pursuant to the statutory procedure and gives

the inmate the right to notice, reasonable opportunity to confront the accuser, and the right to

testify, among other things. Id. § 852(b). Finally, § 853 sets forth the bounds of permissible

punishment if a disciplinary charge is sustained. Id. § 853.



                                                  7
       ¶ 20.   Three key cases inform the legal framework applicable to claims made under § 851.

In Bell v. Wolfish, a group of pretrial detainees challenged several conditions of their confinement,

arguing in part that these conditions violated the Fifth Amendment of the U.S. Constitution by

depriving them of liberty without due process of law. The U.S. Supreme Court explained that in

analyzing this claim, “the proper inquiry is whether those conditions amount to punishment of the

detainee.” Bell, 441 U.S. at 535. This is because the Fifth Amendment prohibits the punishment

of detainees before they have been adjudicated guilty in accordance with due process of law.

Under certain circumstances, however, a person may be detained before trial to ensure their

presence at trial; although such detention restricts a detainee’s liberty, it does not constitute

punishment if it is merely regulatory. Id. at 535-37. To determine whether a condition of

confinement is punitive or regulatory, the Court explained that:

               A court must decide whether the [condition] is imposed for the
               purpose of punishment or whether it is but an incident of some other
               legitimate governmental purpose. Absent a showing of an expressed
               intent to punish on the part of detention facility officials, that
               determination generally will turn on whether an alternative purpose
               to which the restriction may rationally be connected is assignable
               for it, and whether it appears excessive in relation to the alternative
               purpose assigned to it. Thus, if a particular condition or restriction
               of pretrial detention is reasonably related to a legitimate
               governmental objective, it does not, without more, amount to
               “punishment.” Conversely, if a restriction or condition is not
               reasonably related to a legitimate goal—if it is arbitrary or
               purposeless—a court may permissibly infer that the purpose of the
               governmental action is punishment . . . .

Id. at 538-39 (citations, quotation, alterations, and footnotes omitted).

       ¶ 21.   Bell involved a due process challenge, so it does not apply directly to § 851 claims.

But in Conway v. Cumming, this Court adopted the Bell analysis to determine whether an action

constitutes punishment under § 851. 161 Vt. at 119, 636 A.2d at 738. Conway involved an inmate

sentenced and committed to the custody of DOC who was granted furlough for short community

visits, which DOC later revoked. The inmate sued, arguing that the revocation of furlough violated


                                                  8
his due process rights under the U.S. Constitution, as well as his statutory rights under §§ 851-852.

In considering whether the revocation constituted punishment, the Court pointed to three factors

laid out in Bell: “(1) whether the intent of the government officials is to punish, (2) whether the

purpose of the restriction in question is for some legitimate governmental purpose, and (3) whether

the restriction is excessive in relation to its purpose.” Id. (citing Bell, 441 U.S. at 538-39). But

despite adopting the Bell test in the context of a § 851 claim, the Court did not apply it. Instead,

the Court held that (1) the plaintiff did not have a liberty interest in participating in a furlough

program, and (2) the plaintiff had not suffered anything other than a continuation of his legally

imposed sentence, and therefore had “failed to describe a legal ‘punishment.’ ” Id. In other words,

it engaged in a constitutional due process analysis.

        ¶ 22.   In Borden v. Hofmann, a group of inmates contended that DOC’s practice of

placing inmates on a diet of Nutraloaf in response to the misuse of food, utensils, or bodily waste

constituted punishment under § 851 and therefore required a hearing before DOC could impose

the diet. 2009 VT 30. In determining the applicable framework, this Court acknowledged that

while Conway adopted the Bell test, it did not actually apply the test in its analysis, and as such

was “of limited assistance—except insofar as it identifies the relevant inquiry.” Id. ¶ 13. Under

the Bell framework, we concluded that placing an inmate on a Nutraloaf diet in response to

misconduct was punishment. Id. ¶ 14.

        ¶ 23.   Here, plaintiff argues that the trial court erred by applying the constitutional due

process analysis from Conway as a “prerequisite” to the Bell test, and instead should have only

looked to the Bell test. We agree. By stating that Conway was “of limited assistance” except for

identifying the Bell analysis as the “relevant inquiry,” Borden implicitly rejected the two elements

set out in Conway as prerequisites to application of the Bell test to a statutory claim under § 851.

Id. ¶ 13.



                                                 9
       ¶ 24.   Importantly, Borden did not present the question of whether the imposition of a

Nutraloaf diet was “a deprivation significant enough to trigger the protection of constitutional due

process guarantees.” Id. ¶ 1. By contrast, in Conway, the plaintiff raised a constitutional due

process claim as well as a statutory claim under § 851. The Court analyzed the plaintiff’s statutory

claim after it concluded that DOC’s decision to terminate the plaintiff’s furlough status without a

hearing did not violate his due process rights. Conway, 161 Vt. at 116-18, 636 A.2d at 736-38. In

considering the plaintiff’s claim under § 851, the Court referred to its due process analysis without

engaging in an independent statutory analysis, conflating the two claims without explanation. See

id. at 119, 636 A.2d at 738.

       ¶ 25.   To the extent that Conway suggested that the procedural protections in 28 V.S.A.

§§ 851-853 apply only if an action implicates an inmate’s constitutional due process rights, Borden

rejected such a conclusion. By proceeding directly to the Bell analysis, the Court clarified the

scope of the inquiry under § 851. See Borden, 2009 VT 30, ¶¶ 13-14. Accordingly, we conclude

that the proper legal framework applicable to plaintiff’s § 851 claim is the Bell test, and the

superior court erred by first engaging in a constitutional due process analysis and granting

summary judgment to DOC on this basis. An alleged punishment need not violate an inmate’s

constitutional due process rights for the statutory protections in §§ 851-853 to apply. See id.

                                          B. Application

       ¶ 26.   We next consider whether plaintiff’s program termination was punishment entitling

him to the statutory protections in §§ 851-853. The parties cross-moved for summary judgment,

so we must determine whether the undisputed facts entitle either party to judgment as a matter of

law. See V.R.C.P. 56.

       ¶ 27.   Plaintiff argues that any termination from programming constitutes punishment

under § 851. He notes that the statute allows DOC to impose appropriate punishment in response

to a sustained disciplinary charge, see 28 V.S.A. § 852(c), and DOC disciplinary policy lists

                                                 10
removal from programming for up to thirty days as an approved sanction, see Vermont Department

of Corrections Directive 410.01, Facility Rules and Inmate Discipline 17 [hereinafter Directive

410.01],        https://doc.vermont.gov/sites/correct/files/documents/policy/correctional/410.01-

facility-rules-and-inmate-discipline.pdf [https://perma.cc/FD78-9HRB]. Plaintiff also points to

the program handbook, which lists program termination as a sanction for program violations.

According to plaintiff, the fact that DOC could terminate an inmate from a program as punishment

for a sustained disciplinary charge and considers termination as a “sanction” for program violations

means that all terminations are punishment under § 851. Otherwise, plaintiff argues that DOC can

“pick and choose when it will comply” with the statutory process requirements in §§ 851-853. For

its part, DOC argues that program termination is within its discretion and is not punishment—

unless DOC decides to treat it as such in certain circumstances.

       ¶ 28.   In our view, neither position is tenable. We do not agree with plaintiff’s broad

proposition that all program terminations are punishment. A participant could be terminated from

programming for reasons that do not amount to punishment—for example, if a participant refused

to adequately engage in treatment.2 But on the other hand, DOC’s position would give it

untethered discretion to employ termination as punishment, inconsistent with the statutory

procedural protections in §§ 851-853.

       ¶ 29.   Program termination is not necessarily punishment, but termination may be

punishment in some circumstances. Whether a particular action constitutes punishment under

§ 851 is a legal conclusion based on application of the Bell test, which requires us to examine the

circumstances in which the alleged punishment was imposed. See Borden, 2009 VT 30, ¶ 9




       2
          This was precisely the case in Inman, where the plaintiff was removed from a domestic-
violence program based on his behavior, which included “ ‘justif[ying] his abuse towards his
partner and blam[ing] others for his actions’ ” and program staff’s conclusion that he was “ ‘just
going through the motions to get through the program.’ ” 2013 VT 94, ¶ 6.
                                                11
(explaining that determination that Nutraloaf diet was punishment under § 851 involved review of

trial court’s legal conclusions and factual findings).

        ¶ 30.   In each case, courts must first consider whether the facts show punitive intent on

the part of government officials. Conway, 161 Vt. at 119, 636 A.2d at 738. Neither Conway nor

Bell explain what evidence demonstrates express punitive intent. Generally, intent is a factual

determination; in the absence of direct evidence, intent can be proved by circumstantial evidence.

See Bell, 441 U.S. at 556 (Marshall, J., dissenting) (arguing that under Bell test, detainees will

“bear the substantial burden of establishing punitive intent on the basis of circumstantial evidence

or retrospective explanations by detention officials” where motivation behind detention-facility

policy is not part of public record); State v. Cole, 150 Vt. 453, 456, 554 A.2d 253, 255 (1988)

(providing that in criminal context, “[i]ntent is rarely proved by direct evidence; it must be inferred

from a person’s act and proved by circumstantial evidence).

        ¶ 31.   Borden suggests that evidence that an action or policy is intended to deter

misconduct can provide objective evidence of punitive intent.3 In Borden, the Court explained

that “ ‘retribution and deterrence’ are ‘traditional aims of punishment.’ ” 2009 VT 30, ¶ 17

(quoting Kennedy v. Mendoza-Martinez, 372 U.S. 144, 168 (1963)); see also State v. Strong, 158

Vt. 56, 59-60, 605 A.2d 510, 512 (1992) (recognizing deterrence and retribution as punitive

government objectives). The Court differentiated between prevention and deterrence, explaining

that “[p]revention aims to remove the means to do something, while deterrence, by contrast, aims

to convince a person not to do something that they retain the ability to do.” Borden, 2009 VT 30,

¶ 16.   In considering whether the Nutraloaf diet was punishment, the Court looked to the

implementing directive, which had a stated goal of reducing or limiting the misuse of food or

bodily waste, rather than actual prevention. Id. The directive “contemplate[d] that the offending


        3
        We do not read Borden to hold that evidence that an action or policy is intended to deter
misconduct shows punitive intent as a matter of law.
                                               12
behavior may continue after imposition of the diet,” and directed officials to continue to serve the

diet until the inmate stops engaging in the offending conduct. Id. Further, the trial court found

that the diet was purposefully designed to be unappetizing. Consequently, the Court concluded

that the principal goal of the Nutraloaf program was to deter misbehavior, and thus the diet

constituted “classic punitive deterrence.” Id. ¶¶ 16-17.

       ¶ 32.   If express punitive intent is not shown, the inquiry turns to whether the action was

reasonably related to a legitimate government purpose. Conway, 161 Vt. at 119, 636 A.2d at 738.

Bell instructs that “if a restriction or condition is not reasonably related to a legitimate goal—if it

is arbitrary or purposeless—a court permissibly may infer that the purpose of the government

action is punishment.” 441 U.S. at 539. The Court provided this example:

               [L]oading a detainee with chains and shackles and throwing him in
               a dungeon may ensure his presence at trial and preserve the security
               of the institution. But it would be difficult to conceive of a situation
               where conditions so harsh, employed to achieve objectives that
               could be accomplished in so many alternative and less harsh
               methods, would not support a conclusion that the purpose for which
               they were imposed was to punish.

Id. at 539 n.20; see also Borden, 2009 VT 30, ¶ 18 (noting that existence of “less restrictive means

to achieve the preventive ends” of Nutraloaf directive provided further evidence of punitive intent).

       ¶ 33.   This case does not involve a simple program termination. Instead, the record

reflects that plaintiff was terminated from the program because, following his escape comment, he

was classified as a security risk; consequently, he was unable to access the programming facilities

and removed from the program.4



       4
           Along with plaintiff’s escape comment, the Notice of Corrective Action Plan also pointed
to earlier program infractions, like being late to class on two occasions and missing an assignment,
in determining that he posed a security risk. However, the record lacks any evidence indicating
that plaintiff would have been deemed a security risk and removed from programing but for the
escape comment. Because the parties do not dispute that plaintiff’s escape comment was the
operative incident behind DOC’s decision to designate plaintiff as a security risk and terminate
him from programming, we proceed accordingly.
                                                   13
       ¶ 34.   The record shows that after program staff reported plaintiff’s escape comment,

plaintiff was handcuffed, placed in administrative segregation pending investigation, and given

notice of an administrative segregation hearing. As DOC argued, “such a comment is akin to

‘joking’ about bombs or terrorists in an airport,” and its approach demonstrated that DOC took

plaintiff’s comment seriously and acted to prevent a potential escape.

       ¶ 35.   However, in his grievances, plaintiff consistently maintained that he made a joke

and the investigation into his comment uncovered no evidence that he planned or intended to

escape. DOC put forth no evidence showing that its investigation found otherwise, and the record

contains no evidence contradicting plaintiff’s assertions. Instead, the record reflects that DOC

moved plaintiff out of administrative segregation before the hearing deadline, placed him back

into a general population unit, and “just ruled him too risky to live in a satellite building,” leading

to his termination from the program for at least one year.

       ¶ 36.   Aside from his inability to access the programming facilities, plaintiff was not

otherwise treated as a security risk. He remained in general population in Northwestern State until

he was transferred to Northern State. At Northern State, plaintiff was given a CVS score of 3 and

assigned a custody level of “minimum,” the lowest level; this determination was based in part on

his risk of escape. See Directive 371.04. However, Northwest State security officials stated that

they would not review plaintiff’s security status until one year after the date he was designated as

a security risk. When plaintiff filed grievances asking to be readmitted to the program and

challenging the one-year review period, other officials used this timeframe as a basis to deny these

grievances.

       ¶ 37.   This record lacks clarity regarding several aspects of DOC’s decision to classify

plaintiff as a security threat and to terminate him from programming. Aside from plaintiff’s

assertions that he was “cleared,” the record contains no evidence about DOC’s conclusion

following the investigation into his escape comment. Additionally, it is unclear whether, under

                                                  14
DOC’s security framework, an inmate can be deemed a security risk and prevented from accessing

certain facilities—like programming facilities, which according to DOC have a lower level of

security—even if the inmate is assigned a custody level of “minimum” under Directive 371.04 and

is otherwise unrestricted from accessing other facilities. Further, the record lacks justification as

to why plaintiff’s security-risk status would not be reviewed for one year.

       ¶ 38.   A fuller development of the facts is necessary to apply the Bell factors in this case.

For this reason, we cannot conclude that either party is entitled to judgment as a matter of law.

See Provost v. Fletcher Allen Health Care, Inc., 2005 VT 115, ¶ 15, 179 Vt. 545, 890 A.2d 97

(mem.) (“Summary judgment is improper where the evidence is subject to conflicting

interpretations . . . .”); PH W. Dover Prop., LLC. V. Lalancette Eng’rs, 2015 VT 48, ¶ 31, 199 Vt.

1, 120 A.3d 1135 (Dooley, J., dissenting) (“If the evidence presented on a motion for summary

judgment is subject to conflicting interpretations, or reasonable people might disagree as to its

significance, summary judgment is improper.” (quotation omitted)). On this record, summary

judgment is not warranted.

       Reversed and remanded.


                                                FOR THE COURT:



                                                Chief Justice




                                                 15